          Case 3:20-mj-02186-DEB Document 1 Filed 06/08/20 PageID.1 Page 1 of 4




 1
          SEALED
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5
                            SOUTHERN DISTRICT OF CALIFORNIA
 6
 7    UNITED STATES OF AMERICA,                      Case No.:     20MJ2186

 8                                Plaintiff,         COMPLAINT FOR VIOLATION OF:
 9
                      V.                             26 U.S.C. § 5861 - Possession of an
10                                                   Unregistered Destructive Device
11    ZACHARY ALEXANDER KARAS,

12                              Defendant.
13
14
           The undersigned complainant being duly sworn states:
15
                                               Count 1
16
           On or about May 31, 2020, within the Southern District of California, defendant
17
     ZACHARY ALEXANDER KARAS, knowingly received and possessed destructive
18
     devices, specifically, two glass bottles with wicks that contained gasoline, a.k.a.
19
                                                                                           ;
20
     in violation of Title 26, United States Code, Section 5861.
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28
     //
         Case 3:20-mj-02186-DEB Document 1 Filed 06/08/20 PageID.2 Page 2 of 4




 1         The complainant further states that this complaint is based on the attached Statement
 2 of Facts incorporated herein by reference.
 3
 4
                                                 _____________________________
 5
                                                 Michael G. Cote
 6                                               Special Agent, ATF
 7
     Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
 8
     telephone on this ____ day of June, 2020.
                     Jun 6, 2020
 9
10
                                                  _________________________________
11
                                                  HON. DANIEL E. BUTCHER
12                                                United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
         Case 3:20-mj-02186-DEB Document 1 Filed 06/08/20 PageID.3 Page 3 of 4




 1                             PROBABLE CAUSE STATEMENT
 2
 3 protest in La Mesa, California. At approximately 2:00 a.m., on May 31, 2020, KARAS and
 4                                                             e pavement at the corner of Allison
 5 Avenue and Spring Street, in front of trolley tracks, blocking traffic as part of an ongoing
 6 protest in the area. At the time of the protest in La Mesa, several fires had been set and those
 7 fires burned real and personal property. Officers gave orders to the crowd, including
 8 KARAS, to disperse for an unlawful assembly. KARAS was arrested after he failed to leave
 9
10 she tried repeatedly to force her way through a police line to get to KARAS as he was being
11 processed. Officers found a large stone in her purse, similar to stones that had been thrown
12 at officers that night. Officers discovered that KARAS possessed two glass bottles with
13 wicks that contained gasoline (he                                   1   and fireworks.
14         In a video-recorded statement, after being read his Miranda rights, KARAS indicated
15 that he made the Molotov cocktails                                                       on his
16 identification card
17                                                     a reference to the La Mesa Police Station.
18 However, later in the interview KARAS said he brought the Molotov cocktails to the protest
19 at the police station because he intended to use the Molotov cocktails to set fires, but
20 ultimately did not cause any fires. KARAS said he got the bottles from a Rite Aid and used
21 87 octane gasoline as the fuel. He claimed that he had acted alone. KARAS was booked
22 into jail and later released.
23         A special agent with the ATF inspected the Molotov cocktails and found them to be
24 functioning incendiary devices. The Molotov cocktails were in a breakable container,
25
26   1

27
   to constitute a functioning incendiary device the device must (1) be a breakable container;
28 (2) contain a flammable substance; and (3) include a source of ignition.
                                                   3
        Case 3:20-mj-02186-DEB Document 1 Filed 06/08/20 PageID.4 Page 4 of 4




 1 contained a flammable
 2 Molotov cocktails constituted a destructive device under Title 26. A special agent with ATF
 3 further confirmed the Molotov cocktails were not registered in the National Firearms
 4 Registration and Transfer Record.
 5                                 REQUEST FOR SEALING
 6        It is further respectfully requested that this Court issue an Order sealing, until further
 7 order of this Court, all papers submitted in support of this complaint, including the probable
 8 cause statement and arrest warrant. Sealing is necessary because premature disclosure of
 9 the contents of this probable cause statement and related documents may cause destruction
10 of evidence, may have a negative impact on this continuing investigation.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4
